DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7, 10, 12, 15, 17 and 19 have been amended. Claims 11 and 18 have been cancelled. Claims 7-10, 13-17 and 19-20 are now pending, wherein claims 1-6 are withdrawn from consideration. This Office action is in response to amendments and arguments received on 15 March 2022. 

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-7, 12 and 15 have been amended as follows:
1. (Cancelled)
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Currently Amended) A system, comprising: 
an accumulator system including an accumulator tank and an electric compressor structured to charge the accumulator tank; and 
a controller operatively and communicably coupled to the accumulator system, the controller structured to: 
receive pressure data indicative of a pressure in the accumulator tank; 
receive a pressure setting for the accumulator tank;
receive energy data indicative of an availability of free energy to power the electric compressor to charge the accumulator tank;
determine that the accumulator tank pressure is at or below a minimum pressure setting using the pressure data, and that free energy is not available using the energy data; and 
activate the electric compressor to charge the accumulator tank up to the pressure setting, wherein the pressure setting is less than a maximum allowed pressure of the accumulator tank. 
12. (Cancelled)
15. (Currently Amended) An apparatus, comprising: 
a processing circuit operatively coupled to one or more energy generation sources and including a processor and a memory storing executable instructions, the executable instructions when executed by the processor cause the processor to: 
receive pressure data indicative of a pressure of an accumulator tank of an accumulator system; 
receive a pressure setting for the accumulator tank;
receive energy data indicative of an availability of free energy to power an electric compressor to charge the accumulator tank;
determine that the accumulator tank pressure is at or below a minimum pressure setting using the pressure data, and that free energy is not available using energy data; and 
activate the electric compressor to charge the accumulator tank up to the pressure setting, wherein the pressure setting is less than a maximum allowed pressure of the accumulator tank.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative Alexander J. Neuworth on June 15, 2022.

Allowable Subject Matter
Claims 7-10, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are accepted, and rejections based on 35 U.S.C. § 101 are withdrawn. Arguments with respect to 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112 are withdrawn. Arguments made with respect to 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be De Miranda et al. (US 20120186241 A1) herein “De Miranda” and Diekmeyer et al. (US 20110259189 A1) herein “Diekmeyer”. 
De Miranda discloses a system (claim 7) and an apparatus (claim 15) as outlined in the prior Office Action dated December 15, 2021. However, De Miranda does not disclose or suggest wherein the controller is structured to determine that the accumulator tank pressure is at or below a minimum pressure setting, determine that free energy is not available, and activate the electric compressor to charge the accumulator tank up to the pressure setting, wherein the pressure setting is less than a maximum allowed pressure of the accumulator tank. Therefore claims 7 and 15 are considered allowable over De Miranda.
Diekmeyer discloses a compressed air control system applicable to claims 1 and 15, also as outlined in the prior Office Action dated December 15, 2021. However, Diekmeyer does not teach or suggest the deficiencies of De Miranda outlined above. Therefore claims 7 and 15 are considered allowable over Diekmeyer.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 7 and 15 at the time the invention was made. Therefore claims 7 and 15 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 8-10, 13-14, 16-17 and 19-20 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 15, 2022


/TODD MELTON/Primary Examiner, Art Unit 3669